      Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 1 of 17
          21A00489
No. ___________________________                          STATE COURT OF DEKALB COUNTY
                                                                  GEORGIA, DEKALB COUNTY
Date Summons Issued and E-Filed
     2/2/2021                                                                  SUMMONS
______________________________
                            Siana Smith
______________________________
Deputy Clerk

Deposit Paid $ __________________
                                                             FIDELE HAKIZIMANA
                                                           _____________________________________

                                                           ______________________________________
                                                           Plaintiff's name and address

                                                            vs.
[ ] JURY
                                                           D. M. BOWMAN, INC., KEVIN WEAVER,
                                                           ______________________________________
                                                           JOHN DOE 1-2, ABC Corp., XYZ Corp.,
                                                           ______________________________________
                                                           Defendant's name and address

TO THE ABOVE-NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of State Court, Suite 230, 2 nd Floor,
Administrative Tower, DeKalb County Courthouse, 556 N. McDonough Street, Decatur, Georgia
30030 and serve upon the plaintiff's attorney, to wit:
   Benjamin Rollins
_______________________________________________________________
Name
      3391 Peachtree Rd., NE, Suite 110
_______________________________________________________________
Address
      404-418-6007                                     613751
_______________________________________________________________
Phone Number                                               Georgia Bar No.

an ANSWER to the complaint which is herewith served upon you, within thirty (30) days after
service upon you, exclusive of the day of service. If you fail to do so, judgment by default will be
taken against you for the relief demanded in the complaint. The answer or other responsive
pleading can be filed via electronic filing through eFileGA via www.eFileGA.com or, if desired, at the e-filing public
access terminal in the Clerk’s Office at 556 N. McDonough Street, Decatur, Georgia 30030

__________________________________________                           ________________________________
Defendant's Attorney                                                 Third Party Attorney
__________________________________________                           ________________________________
Address                                                              Address
__________________________________________                           ________________________________
Phone No.                 Georgia Bar No.                            Phone No.          Georgia Bar No.

                                                  TYPE OF SUIT

 Personal Injury  Products Liability                               Principal $ _____________________
 Contract  Medical Malpractice
 Legal Malpractice  Product Liability                              Interest $    _____________________
Other
                                                         Atty Fees $ _____________________
Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
To indicate consent to e-service check the box below.
x
(Plaintiff consents to e-service pursuant to OCGA 9-11-5 (f). The email address for
service appears in the complaint.

                                                EXHIBIT A                                E-file summons1-2016
                                                                                                                            STATE COURT OF
                                                                                                                         DEKALB COUNTY, GA.
                                                                                                                             2/2/2021 8:41 AM
                                                                                                                                      E-FILED
                                                                                                                              BY: Siana Smith
      Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 2 of 17

        21A00489
No. ___________________________                          STATE COURT OF DEKALB COUNTY
                                                                  GEORGIA, DEKALB COUNTY
Date Summons Issued and E-Filed

                                                                               SUMMONS
     2/2/2021
______________________________

                  Siana Smith
______________________________
Deputy Clerk

Deposit Paid $ __________________
                                                             FIDELE HAKIZIMANA
                                                           _____________________________________

                                                           ______________________________________
                                                           Plaintiff's name and address

                                                            vs.
[ ] JURY
                                                           D. M. BOWMAN, INC., KEVIN WEAVER,
                                                           ______________________________________
                                                           JOHN DOE 1-2, ABC Corp., XYZ Corp.,
                                                           ______________________________________
                                                           Defendant's name and address

TO THE ABOVE-NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of State Court, Suite 230, 2 nd Floor,
Administrative Tower, DeKalb County Courthouse, 556 N. McDonough Street, Decatur, Georgia
30030 and serve upon the plaintiff's attorney, to wit:
   Benjamin Rollins
_______________________________________________________________
Name
      3391 Peachtree Rd., NE, Suite 110
_______________________________________________________________
Address
      404-418-6007                                     613751
_______________________________________________________________
Phone Number                                               Georgia Bar No.

an ANSWER to the complaint which is herewith served upon you, within thirty (30) days after
service upon you, exclusive of the day of service. If you fail to do so, judgment by default will be
taken against you for the relief demanded in the complaint. The answer or other responsive
pleading can be filed via electronic filing through eFileGA via www.eFileGA.com or, if desired, at the e-filing public
access terminal in the Clerk’s Office at 556 N. McDonough Street, Decatur, Georgia 30030

__________________________________________                           ________________________________
Defendant's Attorney                                                 Third Party Attorney
__________________________________________                           ________________________________
Address                                                              Address
__________________________________________                           ________________________________
Phone No.                 Georgia Bar No.                            Phone No.          Georgia Bar No.

                                                  TYPE OF SUIT

 Personal Injury  Products Liability                               Principal $ _____________________
 Contract  Medical Malpractice
 Legal Malpractice  Product Liability                              Interest $    _____________________
Other
                                                         Atty Fees $ _____________________
Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
To indicate consent to e-service check the box below.
x
(Plaintiff consents to e-service pursuant to OCGA 9-11-5 (f). The email address for
service appears in the complaint.

                                                                                         E-file summons1-2016
                                                                                                                            STATE COURT OF
                                                                                                                         DEKALB COUNTY, GA.
                                                                                                                             2/2/2021 8:41 AM
                                                                                                                                      E-FILED
                                                                                                                              BY: Siana Smith
                   Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 3 of 17




                                    IN THE STATE COURT OF DEKALB COUNTY
                                              STATE OF GEORGIA

             FIDELE HAKIZIMANA,                                )
                                                               )
                                                 Plaintiff,    )      CIVIL ACTION
             vs.                                               )
                                                                      FILE NO.      21A00489
                                                               )
             D. M. BOWMAN, INC.,                               )
             KEVIN WEAVER, JOHN DOE                            )
             1-2, ABC Corp., XYZ Corp.,                        )
                                                               )
                                                               )
                                                Defendants.    )


                                                           COMPLAINT

                     COMES NOW, Fidele Hakizimana, Plaintiff, and makes and files this complaint against

             Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp., XYZ Corp., as

             follows:

                                        PARTIES, JURISDICTION, AND VENUE

                                                               1.

                     Plaintiff is a resident of Georgia.



                                                               2.

                    Defendant D. M. Bowman, Inc. is a foreign corporation incorporated in the State of

            Maryland and is subject to the jurisdiction of this Court. Defendant D. M. Bowman, Inc.

            transacted business within the State of Georgia, and is subject to the jurisdiction and venue of this

            Court pursuant to O.C.G.A. §§ 9-10-91 and 9-10-94. At all times relevant hereto, Defendant D.

            M. Bowman, Inc. was the employer of Kevin Weaver and/or Defendants John Doe 1-2.




                                                                                                                 STATE COURT OF
                                                                                                              DEKALB COUNTY, GA.
                                                                                                                  2/2/2021 8:41 AM
                                                                                                                           E-FILED
Copy from re:SearchGA                                                                                              BY: Siana Smith
                 Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 4 of 17




            Moreover, Defendant Kevin Weaver and/or Defendant John Doe 1-2 were in the course and scope

            of their employment with Defendant D. M. Bowman, Inc. and engaged in the actual transaction of

            Defendant D. M. Bowman, Inc. business at the time of the subject collision. Defendant D. M.

            Bowman, Inc.’s     principal office is located at 10228 Governor Lane Blvd., Suite 3002,

            Williamsport, Maryland, 21795. Service of process may be perfected upon Defendant D. M.

            Bowman, Inc. through its agent, Michael B. Langford, at       10 W. Market Street, Suite 1500,

            Indianapolis, Indiana 46204.

                                                            3.

                   Defendant Kevin Weaver is a resident of the District of Columbia. At all times relevant

            hereto, Defendant Kevin Weaver was an agent/employee of Defendant D. M. Bowman, Inc.,

            ABC Corp., and/or XYZ Corp., and acting within the scope and course of his employment.

            Service of process may be perfected upon Defendant Kevin Weaver at 4229 Nash Street SE,

            Washington, District of Columbia 20020.

                                                            4.

                    Defendants John Doe 1-2 are individuals that owned and/or operated the tractor trailor

            truck involved in the subject collision and/or employed the driver of the tractor trailer truck

            involved in the subject collision and are subject to the jurisdiction and venue of this Court.

            Plaintiff incorporates by reference all claims made in this Complaint against any other Defendant

            against Defendants John Doe 1-2. Defendants John Doe 1-2 will be named and served with the

            Summons and Complaint once their identities are revealed.




Copy from re:SearchGA
                  Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 5 of 17




                                                                5.

                  Defendant ABC Corp, and XYZ Corp, are entities that owned and/or operated the tractor

            trailer truck involved in the subject collision and/or insurers of the tractor trailer truck involved in

            the subject collision and are subject to the jurisdiction and venue of this Court.             Plaintiff

            incorporates by reference all claims made in this Complaint against any other Defendant against

            Defendants ABC Corp, and XYZ Corp. Defendants ABC Corp, and XYZ Corp, will be named

            and served with the Summons and Complaint once their identities are revealed.


                                                      BACKGROUND


                                                                6.

                     On March 20, 2019, Plaintiff was a restrained driver traveling northbound on 1-85 near its

            intersection with 1-985 north in Gwinnett County, Georgia. As Plaintiff continued straight on

            1-85, Defendant Kevin Weaver and/or John Doe 1-2, suddenly and without warning, entered

            Plaintiffs lane of travel and struck the right side of Plaintiffs vehicle. At all times relevant

            hereto, Plaintiff exercised reasonable care for his own safety.

                                                                7.


                    Prior to and on March 20, 2019, Defendants D. M. Bowman, Inc., Kevin Weaver, John

            Doe 1-2, ABC Corp., and XYZ Corp, owned, operated, and/or controlled a 2015 Volvo tractor

            trailer truck, V.I.N.4V4NC9EH1FN915018, for use over public highways.




Copy from re:SearchGA
                 Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 6 of 17




                                                                8.


                    At all times relevant hereto, Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe

            1-2, ABC Corp., and XYZ Corp, were operating the subject tractor trailer truck as motor contract

            carriers pursuant to O.C.G.A. § 40-2-140 and other applicable laws.


                                                          COUNT I:
                                          NEGLIGENCE OF DEFENDANTS
                                         KEVIN WEAVER AND JOHN DOE 1-2

                                                                9.

                    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

            through 8 above as if fully restated.

                                                                10.

                    Prior to and on March 20, 2019, Defendants Kevin Weaver and/or John Doe 1-2, failed to

            exercise reasonable care for the safety of others who might be affected by their actions and

            negligently and recklessly operated the 2015 Volvo tractor trailer truck while the truck and

            Defendants Kevin Weaver and/or John Doe 1 -2 were in violation of legally mandated minimum

            safety requirements and by violating multiple Federal laws, Georgia laws, and rules of the road,

            and, on March 20, 2019, said violations caused a collision between Plaintiffs vehicle and

            Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp., and XYZ Corp.’s

            tractor trailer truck, and proximately caused serious injuries to Plaintiff.


                                                                11.

                   On March 20, 2019, Defendants Kevin Weaver and/or John Doe 1-2 operated the

            above-mentioned 2015 Volvo tractor trailer truck on 1-85 in Gwinnett County, Georgia.




Copy from re:SearchGA
                  Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 7 of 17




            Defendants Kevin Weaver and/or John Doe 1-2 were operating said truck in violation of multiple

            Federal laws, Georgia laws, and rules of the road, including, but not limited to, failure to maintain

            lane, improperly changing lanes, driving the truck too fast for conditions, failure to maintain

            control of the truck, recklessly driving the truck in disregard for the safety of persons or property,

            causing a collision between said truck and Plaintiffs vehicle and proximately causing serious

            injuries to Plaintiff.


                                                               12.

                     On March 20, 2019, Defendants Kevin Weaver and/or John Doe 1-2 were negligent per

            se because (1) they failed to maintain their lane, improperly changed lanes, drove too fast for

            conditions, and were in violation of Federal laws and Georgia laws regarding the use and

            operation of motor vehicles and commercial motor vehicles; (2) the laws were designed to

            prevent the type of collision and injuries involved in the subject litigation; (3) Plaintiff is a

            member of the class of persons intended to be protected by said laws; and (4) the violation of said

            laws proximately caused Plaintiffs injuries.


                                                               13.

                     At all times relevant hereto, Defendants Kevin Weaver and/or John Doe 1-2 were

            operating Defendants D. M. Bowman, Inc., ABC Corp., and XYZ Corp.'s tractor trailer truck in a

            reckless and negligent fashion which resulted in the above-described collision and proximately

            caused serious injuries to Plaintiff.




Copy from re:SearchGA
                  Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 8 of 17




                                                        COUNT II:
                                NEGLIGENCE OF DEFENDANTS D. M. BOWMAN,
                                         ABC Corp, and XYZ Corp.

                                                                 14.

                    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs 1

            through 13 above as if fully restated.

                                                                 15.


                     Prior to and on March 20, 2019, Defendants D. M. Bowman, Inc., ABC Corp., and XYZ

            Corp.'s, failed to exercise reasonable care for the safety of others who might be affected by their

            actions and negligently and recklessly operated its 2015 Volvo tractor trailer truck while the truck

            and Defendants Kevin Weaver and/or John Doe 1-2 were in violation of legally mandated

            minimum safety requirements and by violating multiple Federal laws, Georgia laws, and rules of

            the road, and, on March 20, 2019, said violations caused a collision between Plaintiffs vehicle

            and Defendants D. M. Bowman, Inc., ABC Corp., XYZ Corp.’s tractor trailer truck, and

            proximately caused serious injuries to Plaintiffs.


                                                                 16.

                     Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ Corp, are liable under the

            doctrine of respondeat superior for the harm caused to Plaintiff by the wrongful acts of their

            employee, Defendants Kevin Weaver and/or John Doe 1-2, who were acting in the scope and

            course of their employment with Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ Corp,

            and during the actual transaction of Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ

            Corp.’s business when they caused the subject collision and proximately caused serious injuries to

            Plaintiff.




Copy from re:SearchGA
                  Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 9 of 17




                                                               17.

                     Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ Corp, are liable to Plaintiff

            because they negligently entrusted their tractor trailer truck to Defendants Kevin Weaver and/or

            John Doe’s 1-2 when Defendants Kevin Weaver and/or John Doe’s 1-2 were not properly suited

            to drive the truck, proximately causing injuries to Plaintiff, and because Defendants D. M.

            Bowman, Inc., ABC Corp., and/or XYZ Corp, failed to properly hire, train, retain, and supervise

            their employees so that they would not cause harm to persons such as Plaintiff, proximately

            causing injuries to Plaintiff.

                                                               18.

                    Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ Corp, are negligent per se

            because (1) their acts and/or the acts of their employees were in violation of Federal laws and

            Georgia laws regarding the use and operation of motor vehicles and commercial motor vehicles;

            (2) the laws were designed to prevent the type of collision and injuries involved in the subject

            litigation; (3) Plaintiff is a member of the class of persons intended to be protected by said laws;

            and (4) the violation of said laws proximately caused Plaintiff’s injuries.


                                                               19.

                    Defendants D. M. Bowman, Inc, ABC Corp., and/or XYZ Corp, knew or should have

            known that operating their tractor trailer truck on a public roadway while their driver was not

            properly suited to operate it would result in harm to the individuals who would be affected by the

            operation of said truck.




Copy from re:SearchGA
                 Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 10 of 17




                                                                20.


                    Defendants D. M. Bowman, Inc., ABC Corp., and/or XYZ Corp, knew or should have

            known that their failure to properly hire, train, retain, and supervise their employees would result

            in harm to the individuals such as Plaintiff.


                                                            COUNT III
                                          JOINT AND SEVERAL LIABILITY

                                                                21.

                 The combined acts of Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC

            Corp., and XYZ Corp., were reckless, negligent, and negligent per se; proximately caused

            Plaintiff’s injuries and damages; and said Defendants are jointly and severally liable for Plaintiffs

            injuries and damages.


                                                            DAMAGES

                                                                22.

                   Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp., and XYZ

            Corp., recklessness, negligence, and negligence per se proximately caused injuries to Plaintiff

            which caused him tremendous pain and suffering, and Plaintiff seeks recovery from Defendants

            for all damages to which he is entitled.


                                                                23.

                   As a result of Defendants D. M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp.,

            and XYZ Corp.’s recklessness, negligence, and negligence per se, Plaintiffs sustained personal

            injuries, special damages, and general damages for which he is entitled to be compensated by

            Defendants.




Copy from re:SearchGA
                Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 11 of 17




                                                              24.

                   As a direct and proximate result of Defendants D. M. Bowman, Inc., Kevin Weaver, John

            Doe 1-2, ABC Corp., and XYZ Corp.’s recklessness, negligence, and negligence per se, Plaintiff

            has incurred medical expenses in excess of $145,296.10, the exact amount to be proven at trial.


                                                              25.

                   As a direct and proximate result of Defendants D. M. Bowman, Inc., Kevin Weaver, John

            Doe 1-2, ABC Corp., and XYZ Corp.’s recklessness, negligence, and negligence per se. Plaintiffs

            will continue to suffer both general and special damages in the future, including expenses for

            future wage lost and medical treatments, the exact amounts to be proven at trial.


                                                              26.

                   By engaging in the above-described conduct, Defendants D. M. Bowman, Inc., Kevin

            Weaver, John Doe 1-2, ABC Corp., and XYZ Corp., acted in an intentional, malicious,

            fraudulent, reckless, willful, and wanton manner, evincing such an entire want of care as to raise

            the presumption of a conscious indifference to the consequences, and the conduct of these

            Defendants is so aggravating as to warrant, justify, and demand the imposition of punitive

            damages pursuant to O.C.G.A. § 51-12-5.1 to penalize and punish each of these Defendants for

            his or its misconduct and to deter each of these Defendants from engaging in such aggravating

            conduct in the future. Plaintiff hereby specifically pleads for the imposition of punitive damages.


                                                              27.

                   Defendants have acted in bad faith, have been stubbornly litigious, and have caused

            Plaintiff unnecessary trouble and expense by forcing Plaintiff to resort to the use of the court




Copy from re:SearchGA
                     Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 12 of 17




            system in order to resolve this claim when there is no bona fide controversy. Accordingly,

            Plaintiff seeks attorney's fees and expenses of litigation pursuant to O.C.G.A. § 13-6-11.


            WHEREFORE Plaintiffs pray for the following relief:

                a. Summons and Complaint be served upon Defendants according to the law;

                b. Plaintiff recover from Defendants jointly and severally a sum of damages to compensate

                      for Plaintiffs injuries and damages, including, but not limited to, past and future medical

                      expenses; past and future lost wages; and past, present, and future pain and suffering as

                      aforesaid;

                c. Judgment be rendered against D. M. Bowen, Inc. for punitive damages to deter like or

                      similar conduct in the future;

                d. Judgment be rendered against Defendant Kevin Weaver for punitive damages to deter like

                      or similar conduct in the future;

                e. Judgment be rendered against Defendant John Doe 1 for punitive damages to deter like or

                      similar conduct in the future;

                f.    Judgment be rendered against Defendant John Doe 2 for punitive damages to deter like or

                      similar conduct in the future;

                g. Judgment be rendered against Defendant ABC Corp, for punitive damages to deter like or

                      similar conduct in the future or based on its contract of insurance;

               h. Judgment be rendered against Defendant XYZ Corp, for punitive damages to deter like or

                      similar conduct in the future or based on its contract of insurance;

                i.    Plaintiff be awarded prejudgment interest on all damages as allowed by law;

               j.     Interest on the judgment be awarded at the legal rate from the date of judgment;




Copy from re:SearchGA
                    Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 13 of 17




               k. All costs of this action be taxed against Defendants; and

               l.    Plaintiff be awarded any and all other relief the Court may deem just and proper.



                                               DEMAND FOR JURY TRIAL

                    Plaintiffs hereby demand a jury trial for each claim for which they have a right to a jury.


            Respectfully submitted this 2nd day of February, 2021.


            /s/ Benjamin J. Rolins
            Benjamin J. Rollins, Esq.
            Georgia Bar No. 613751
            Attorney for Plaintiff

            The Angell Law Firm, LLC
            3391 Peachtree Rd NE, Suite 110
            Atlanta, Georgia 30326
            Tel: (404)418-6007
            Fax: (404) 745-0607




                                                                               STATE COURT OF
                                                                               DEKALB COUNTY, GA.
                                                                               2/2/2021 8:41 AM
                                                                               E-FILED
                                                                               BY: Siana Smith
Copy from re:SearchGA
                Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 14 of 17




                                                      AFFIDAVIT OF SERVICE


                 State of Georgia                            County of Dekalb                                  State Court

                 Case Number: 21A00489

                 Plaintiff:
                 Fidele Hakizimana
                 vs.
                 Defendant:
                 D.M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp., XYZ
                 Corp.

                  For: Benjamin Rollins
                       The Angell Law Firm, LLC

                 Received by Ancillary Legal Corporation on the 3rd day of February, 2021 at 4:19 pm to be served on Kevin
                 Weaver, 4229 Nash Street SE, Washington, DC 20020.1,               Mark      Hagood         , being duly
                 sworn, depose and say that on the .8        day of February       2021 at 9 :35A.m.. executed service
                 by delivering a true copy of the Summons (1), Summons (2), Complaint, Certificate of Service, Rule 5.2
                 Certificate of Serving Discovery, Plaintiff's First Interrogatories to Defendant Kevin Weaver, Plaintiff's
                 First Request for Production of Documents to Defendant Kevin Weaver, Plaintiff's First Request to
                 Admit to Defendant Kevin Weaver, Plaintiff's First Interrogatories to Defendant D.M. Bowman, Inc.,
                 Plaintiff's First Request for Production of Documents to Defendant D.M. Bowman, Inc., Plaintiff's
                 First Request to Admit to Defendant D.M. Bowman, Inc. in accordance with state statutes in the manner
                 marked below:

                 () INDIVIDUAL SERVICE: Served the within-named person.

                 $x} SUBSTITUTE SERVICE: By serving Maria Weaver as
                      Wife, a person of suitable age and discretion
                 residing therein.

                 () NON SERVICE: For the reason detailed in the Comments below.



                 Age 60 SEX MfARace African Height 5'5"                 Weight 150        Hair Black     Glasses Y ED
                                    American
                 COM MENTS:




                 Age        Sex M F Race                  Height Weight Hair Glasses
                 Y N




                                                                                                                             STATE COURT OF
                                                                                                                          DEKALB COUNTY, GA.
                                                                                                                              2/15/2021 8:29 AM
Copy from re:SearchGA                                                                                                                   E-FILED
                                                                                                                           BY: Phyleta Knighton
                  Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 15 of 17




                                                AFFIDAVIT OF SERVICE For 21A00489


                   I certify that I have no interest in the above action, am of legal age and have proper authority in the
                  jurisdiction in which this service was made.




                                                                                                      STATE COURT OF
                                                                                                      DEKALB COUNTY, GA.
                                                                                                      2/15/2021 8:29 AM
                                                                                                      E-FILED
                                                                                                      BY: Phyleta Knighton




                  Subscribed and Sworn to before me on the 12
                  day of February          , 2021 by the affiant who                          Appointed in accordance with State Statutes
                  is personally known to me.
                                                                                              Ancillary Legal Corporation
                                                                                              2900 Chamblee Tucker Road
                  NOTARY PUBLIC                                                               Building 13
                                                                                              Atlanta, GA 30341
                                                                                              (404) 459-8006
                ..V"........ "I,,
                                                                                              Our Job Serial Number: 2021001262
           /xr..--...
                                                 Copyright © 1992-2021 Database Services, Inc. • Process Server's Toolbox V8.1t

                                     ■ >
           Si
           Vaw.                     •• O
                                    •o •
             ''%i2F



Copy from re:SearchGA
                 Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 16 of 17




                                                    AFFIDAVIT OF SERVICE

               State of Georgia                            County of Dekalb                                  State Court

               Case Number: 21A00489

               Plaintiff:
               Fidele Hakizimana
               vs.
               Defendant:
               D.M. Bowman, Inc., Kevin Weaver, John Doe 1-2, ABC Corp., XYZ
               Corp.

               For: Benjamin Rollins
                    The Angell Law Firm, LLC

               Received by Ancillary Legal Corporation on the 3rd day of February, 2021 at 4:19 pm to be served on D.M.
               Bowman, Inc. c/o Michael B. Langford, Authorized Agent, 10 W. Market Street, Suite 1500,
               Indianapolis, IN 46204.1,                                 . being duly sworn, depose and say that on the
                      day of Vekxvixv’-y, 20 Z| at l\ : te>A.m., executed service by delivering a true copy of the
               Summons (1), Summons (2), Complaint, Certificate of Service, Rule 5.2 Certificate of Serving
               Discovery, Plaintiffs First Interrogatories to Defendant Kevin Weaver, Plaintiffs First Request for
               Production of Documents to Defendant Kevin Weaver, Plaintiffs First Request to Admit to Defendant
               Kevin Weaver, Plaintiffs First Interrogatories to Defendant D.M. Bowman, Inc., Plaintiffs First
               Request for Production of Documents to Defendant D.M. Bowman, Inc., Plaintiffs First Request to
               Admit to Defendant D.M. Bowman, Inc. in accordance with state statutes in the manner marked below:



               () PUBLIC AGENCY: By serving                                            as
                                                of the within-named agency.

               () SUBSTITUTE SERVICE: By serving                                       as


              L^CORJ’ORATE SERVICE: By serving (A, JP e r\                            __ as
              '   K-cok Sv.         S><-r_________________ •

               () OTHER SERVICE: As described in the Comments below by serving
                                                   as.

               () NON SERVICE: For the reason detailed in the Comments below.
               AgeSS SEX hQ^Race UO                 Height E>H         Weight V~l 5     HairG'rocoQ Glasse^Y,J\l

               COMMENTS:




              ?\ge35        Sex M /F^Race LaJ           Height    H      Weight               Hair BvQcvA     Glasses
                 ie.
                 )N




                                                                                                                        STATE COURT OF
                                                                                                                    DEKALB COUNTY, GA.
                                                                                                                       2/10/2021 11:26 AM
Copy from re.’SearchGA                                                                                                            E-FILED
                                                                                                                     BY: Phyleta Knighton
                 Case 1:21-cv-00948-LMM Document 1-1 Filed 03/05/21 Page 17 of 17




                                            AFFIDAVIT OF SERVICE For 21A00489




               I certify that I have no interest in the above action, am of legal age and have proper authority in the
              jurisdiction in which this service was made.




               Subscribed ^nd Sworn to before me on the
                              Jrx rV 202 I by the affiant who                            Appointed in accordance with State Statutes
                 lersoi    known to me.
                                                                                         Ancillary Legal Corporation
                                                                                         2900 Chamblee Tucker Road
                   ARY PUBLIC                                                            Building 13
                                                                                         Atlanta, GA 30341
                                                                                         (404) 459-8006

          Anto Rue, HoW                                                                   Our Job Serial Number: 2021001261
           State at
       My Commission expires o/1 Z/zuz
                                             Copyright© 1992-2021 Database Services, Inc. - Process Server’s Toolbox V8.1t   STATE COURT OF
                                                                                                                             DEKALB COUNTY, GA.
                                                                                                                             2/10/2021 11:26 AM
                                                                                                                             E-FILED
                                                                                                                             BY: Phyleta Knighton
Copy from re:SearchGA
